DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 were originally filed June 1, 2020.
	The amendment received May 10, 2021 canceled claims 1-9 and 11-14; amended claim 10; and added new claims 15-27.
	The amendment received December 27, 2021 amended claim 10, canceled claims 18-22 and 24-26, and added new claims 28 and 29.
	Claims 10, 15-17, 23, and 27-29 are currently pending and under consideration.

Election/Restrictions
Applicants elected, without traverse, Group II (previous claims 10-14, now claims 10, 15-17, 23, and 27-29) in the reply filed on May 10, 2021. 

Applicants elected, without traverse, a human with tachycardia, lipid nanoparticles, SEQ ID NO: 1, and saline as the species in the reply filed on May 10, 2021.
Please note: in the future, if an elected species is deleted from the claims, a new election of species is required. In order to advance prosecution, the species of present claims 28 and 29 have been examined. However, this does not preclude the species requirement and/or a new species requirement in subsequent Office actions. 
Priority
The present application is a DIV 16/075,931 filed August 6, 2018 which is a 371 (National Stage) of PCT/US2017/017660 filed February 13, 2017 which claims the benefit of 62/294,765 filed February 12, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Objections
	The objection to the disclosure regarding an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment received December 27, 2021.

The objection to claim 18 regarding “the agent” should read “the therapeutic agent” and H-Gly-Ala-Gly-Hyp-Pro-Tyr-CONH2 requires a SEQ ID NO: is withdrawn due to the cancellation of the claim. 


Withdrawn Rejections
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn since applicants clearly stated on the see, specification as filed, e.g. in the section on “Macrophage-Targeting Carriers” on pages 16 and 17).” “Thus, based at least on the disclosures of the instant specification, it is clear that “microspheres/microparticles, liposomes, lipid nanoparticles, carbohydrate nanoparticles, dendrimers, exosomes, extracellular vesicles, carbon nanotubes, or polymersomes” recited in claim 15 are macrophage-targeted by virtue of the phagocytic nature of macrophages.”. See page 9 of the response received on December 27, 2021.

The rejection of claims 10, 15-18, 23, 24, and 27 under 35 U.S.C. 103 as being unpatentable over Becker U.S. Patent Application Publication 2009/0142295 published June 4, 2009 and Gourdie et al. WO 2013/163423 published October 31, 2013 (please note: U.S. Patent Application Publication 2015/0174196 – published June 25, 2015/effective filing date of April 25, 2012 is being utilized for the citations below) is withdrawn in view of the claim amendment received December 27, 2021 and in view of Becker et al. (primary reference) not teaching potassium channel blockers.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 depends on independent claim 10 and claim 17 depends on claim 16. Independent claim 10 requires that the therapeutic agent is a potassium channel blocker. Dependent claims 16 and 17 require that the therapeutic agent decreases conductance and/or decreases gap junction communication. Thus, the limitations of present claims 16 and 17 refer to the function of the potassium channel blocker only and do not alter the structure of the potassium channel clocker. Therefore, claims 16 and 17 fail to further limit the therapeutic agent/potassium channel blocker of independent claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 15-17, 23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourdie et al. WO 2013/163423 published October 31, 2013 (please note: U.S. Patent Application Publication 2015/0174196 – published June 25, 2015/effective filing date of April 25, 2012 is being utilized for the citations below).
For present claims 10, 15-17, 23, and 27-29, Gourdie et al. teach methods of treating various cardiovascular diseases/conditions including tachycardia comprising administering amiodarone, sotalol, ibutilide, or dofetilide; macrophage targeted liposomes, microcapsules, microspheres, nanoparticles, nanospheres, lipid microspheres, or lipid nanoparticles; and saline carriers (please refer to the entire specification particularly paragraphs 61, 86, 145, 173-177, 193-199, 224, 242-248). 
Therefore, the teachings of Gourdie et al. anticipate the presently claimed methods.



Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Gourdie et al. for claims 10, 15-17, 23, and 27-29 were considered but are not persuasive for the following reasons.
	Applicants contend that Gourdie et al. do not teach potassium channel blockers.
	Applicants’ arguments are not convincing since the teachings of Gourdie et al. anticipate the methods of the instant claims. Gourdie et al. teach common drugs used for arrhythmia treatments include class III drugs including amiodarone, sotalol, ibutilide, or dofetilide (please refer to the entire specification particularly paragraph 248).

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 15-17, 23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. U.S. Patent Application Publication 2012/0003318 published January 5, 2012.
For present claims 10, 15-17, 23, and 27-29, Schuler et al. teach methods of administering class III potassium channel blockers including ibutilide, amiodarone, sotalol, bretylium, or dofetilide to patients with an arrhythmia including tachycardia wherein the potassium channel blockers can be in small unilamellar vesicles, multilamellar vesicles, or liposomes with excipients/carriers (please refer to the entire specification particularly the abstract; paragraphs 13, 24, 29, 30, 64-66, 80, 91, 92, 94, 98, 99, 104, 105, 109, 117, 127, 136, 138, 153, 154, 158, 191, 196, 197, 204, 207, 213, 243).
	Therefore, the teachings of Schuler et al. anticipate the presently claimed methods.

Claims 10, 15-17, 23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Struijker-Boudier et al. U.S. Patent Application Publication 2008/0095824 published April 24, 2008.
For present claims 10, 15-17, 23, and 27-29, Struijker-Boudier et al. teach methods of administering amiodarone, bretylium, or sotalol to patients with arrhythmias including tachycardia wherein the potassium channel blockers can be in microspheres, microcapsules, microparticles, nanospheres, nanoparticles, microemulsions, microdroplets, or liposomes along with carriers (please refer to the entire specification particularly the abstract; paragraphs 2, 29, 36-40, 57-59, 64, 75, 76, 90, 110, 114, 116, 117, 120, 121, 180, 187, 196, 197, 211-213; Example 2A).
	Therefore, the teachings of Struijker-Boudier et al. anticipate the presently claimed methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2010/0233235, 2009/0191223, 2006/0093673, 2015/0086603, 2013/0142849, 2012/0039884, 2006/0147450, 2009/0047346, 2014/0302157, and 2014/0323493. 
Moreno et al., 2013, Modulation of Voltage-Dependent and Inward Rectifier Potassium Channels by 15-Epi-Lipoxin-A4 in Activated Murine Marophages: Inplications in Innate Immunity, J Immunol, 191: 6136-6146.
Moghimi et al., 2012, Particulate Systems for Targeting of Macrophages: Basic and Therapeutic Concepts, J Innate Immun, 4: 509-528.
Kelly et al., 2011, Targeted Liposomal Drug Delivery to Monocytes and Macrophages, Journal of Drug Delivery, 11 pages.
He et al., 2016, Increased M1 Macrophage Infiltration Is Associated with Thrombogenesis in Rheumatic Mitral Stenosis Patients with Atrial Fibrillation, PLoS ONE, 11(3): e0149910 (10 pages).
De Jesus et al., 2015, Atherosclerosis exacerbates arrhythmia following myocardial infarction: Role of myocardial inflammation, Heart Rhythm, 12(1): 169-178.
Villalonga et al., 2010, Immunomodulation of voltage-dependent K+ channels in macrophages: molecular and biophysical consequences, J Gen Physiol, 135(2): 135-147.
Qiu et al., 2002, A potassium ion channel is involved in cytokine production by activated human macrophages, Clin Exp Immunol, 130: 67-74.
Toyama et al., 2008, The intermediate-conductance calcium-activated potassium channel KCa3.1 contributes to atherogenesis in mice and humans, The Journal of Clinical Investigation, 118(9): 3025-3037.
Yamashita et al., 2010, Recruitment of Immune Cells Across Atrial Endocardium in Human Atrial Fibrillation, Circulation Journal, 74: 262-270.
Tharp et al., 2009, The Intermediate-Conductance Ca2+-Activated K+ Channel (KCa3.1) in Vascular Disease, Cardiovascular & Hematological Agents in Medicinal Chemistry, 7: 1-11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658